[Cite as State v. Nixon, 2018-Ohio-4269.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NOS. 2018-P-0062
        - vs -                                   :                   2018-P-0063

DAVID A. NIXON,                                  :

                 Defendant-Appellant.            :


Criminal Appeals from the Court of Common Pleas, Case Nos. 2016 CR 00394 and
2016 CR 00496.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

David A. Nixon, pro se, Portage County Jail, 8240 Infirmary Road, Ravenna, OH
44266 (Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     On August 22, 2018, appellant, pro se, filed a notice of appeal and motion

for leave to file a delayed appeal. Appellant indicates that he is appealing from the trial

court’s October 11, 2017 entry granting his motion for judicial release. The appeals are

untimely filed by over nine months.

        {¶2}     No brief or response in opposition to appellant’s motion has been filed.

        {¶3}     App.R. 5(A) provides, in relevant part:
        {¶4}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶5}     “(a) Criminal proceedings;

        {¶6}     “(b) Delinquency proceedings; and

        {¶7}     “(c) Serious youthful offender proceedings.

        {¶8}     “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶9}     In his motion, appellant indicates that his reason for filing his appeals

untimely is “based upon newly discovered judicial errors and abuse of discretion by the

sentencing court that could not have been discovered by [him] within the time allowed

by App.R. 4(A).” Appellant further contends that he discovered certain issues to appeal

after reviewing a transcript that he received on another matter.

        {¶10} We find that appellant’s assertion fails to explain what prevented him from

appealing in a timely fashion, and it does not justify a delay of over nine months in filing

his appeals.

        {¶11} Thus, it is ordered that appellant’s motion for leave to file a delayed appeal

is hereby overruled.

        {¶12} Appeals dismissed.


THOMAS R. WRIGHT, P.J.,

TIMOTHY P. CANNON, J., concur.




                                                2